DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 11, 2022 has been considered by the Examiner and made of record in the application file.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11, 12, 14 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asterjadhi et al. (US 2020/0029350, hereinafter Asterjadhi).

Regarding claim 1, Asterjadhi teaches a wireless communication terminal (FIG. 1, STA 144), comprising: 
a wireless transceiver (FIG. 11, Modem 1130), configured to perform wireless transmission and reception to and from an Access Point (AP) (STA 144 is in communication with AP 102 – FIG. 1); and a controller (FIG. 11, processor 1110), coupled to the wireless transceiver, and operable to: 
configure the wireless communication terminal to operate as a Station (STA) to associate with the AP in compliance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard ([0134]), 
receive a beacon frame (the AP may include one or more of an EDCA Parameter Set element, an MU EDCA Parameter Set element, or a low latency (LL) EDCA Parameter Set element in a management frame (such as a Beacon, Probe Response, or Association Response, among other examples). STAs follow the parameters that are appropriate to their mode of operation – [0065]) indicating to disable an Uplink (UL) Multi-User (MU) operation from the AP via the wireless transceiver (the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode – [0080]), and 
enable the STA to operate in a contention mode for UL transmission in response to receiving the beacon frame indicating to disable the UL MU operation (the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode and to cause the first STA 144 to enable contention-based access – [0080]. The first STA 144 may contend for channel access – [0081]).
Regarding claim 2, Asterjadhi teaches claim 1 and further teaches wherein the AP is a High Efficiency (HE) AP (AP is 802.11ax AP – [0058], [0070]) and the STA is a non-AP HE STA (legacy STA – [0085], [0101]) in response to the IEEE 802.11 standard being an IEEE 802.11ax standard  ([0058], [0070]).
Regarding claim 6, Asterjadhi teaches a method, executed by a wireless communication terminal, the method comprising: 
operating as an STA to associate with an AP in compliance with an IEEE 802.11 standard ([0134]); 
receiving, from the AP, a beacon frame (the AP may include one or more of an EDCA Parameter Set element, an MU EDCA Parameter Set element, or a low latency (LL) EDCA Parameter Set element in a management frame (such as a Beacon, Probe Response, or Association Response, among other examples). STAs follow the parameters that are appropriate to their mode of operation – [0065])  indicating to disable an UL MU operation with the AP (the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode – [0080]); and 
enabling the STA to operate in a contention mode for UL transmission in response to receiving the beacon frame indicating to disable the UL MU operation (the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode – [0080]. The first STA 144 may contend for channel access – [0081]).
Regarding claim 7, Asterjadhi teaches claim 6 and further teaches wherein the AP is a High Efficiency (HE) AP (AP is 802.11ax AP – [0058], [0070]) and the STA is a non-AP HE STA (legacy STA – [0085], [0101]) in response to the IEEE 802.11 standard being an IEEE 802.11ax standard  ([0058], [0070]).
Regarding claim 11, Asterjadhi teaches a wireless communication device (access point 102 – FIG. 1), comprising: 
a wireless transceiver (modem 1030 – FIG. 10), configured to perform wireless transmission and reception to and from an STA (STA 144 is in communication with AP 102 – FIG. 1); and 
a controller (processor 1010 - FIG. 10), coupled to the wireless transceiver, and operable to: configure the wireless communication device to operate as an AP to serve the STA in compliance with an IEEE 802.11 standard ([0127]), and 
send a beacon frame (the AP may include one or more of an EDCA Parameter Set element, an MU EDCA Parameter Set element, or a low latency (LL) EDCA Parameter Set element in a management frame (such as a Beacon, Probe Response, or Association Response, among other examples). STAs follow the parameters that are appropriate to their mode of operation – [0065]) for the STA to disable an UL MU operation via the wireless transceiver (the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode – [0080]).
Regarding claim 12, Asterjadhi teaches claim 11 and further teaches wherein the AP is an HE AP (AP is 802.11ax AP – [0058], [0070])  and the STA is a non-AP HE STA (legacy STA – [0085],  in response to the IEEE 802.11 standard being an IEEE 802.11ax standard   ([0058], [0070]).
Regarding claim 14, Asterjadhi teaches claim 11 and further teaches wherein the controller is further operable to determine a traffic type associated with the STA (the first AP 102 may negotiate the uplink QoS with the first STA 144 – [0079]. The uplink QoS parameters may be related to different traffic types, access categories, traffic identifiers, among other examples – [0080]), and the beacon frame is sent in response to the traffic type requiring a throughput greater than a predetermined threshold. (uplink QoS parameter indicates at least one member selected from a group consisting of: requested minimum throughput  - [0025]. In cases where the first AP 102 cannot satisfy the QoS parameters of the first STA 144 … the first AP 102 may permit the first STA 144 to operate in the SU access mode, the MU EDCA access mode or the LL access mode (using contention-based access such as EDCA) … first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode and to cause the first STA 144 to enable contention-based access – [0080]. QoS parameter or requested minimum throughput teaches claimed predetermined threshold). 
Regarding claim 16, Asterjadhi teaches a method, executed by a wireless communication device, the method comprising: 
operating as an AP to serve an STA in compliance with an IEEE 802.11 standard ([0127]); and 
sending a beacon frame (the AP may include one or more of an EDCA Parameter Set element, an MU EDCA Parameter Set element, or a low latency (LL) EDCA Parameter Set element in a management frame (such as a Beacon, Probe Response, or Association Response, among other examples). STAs follow the parameters that are appropriate to their mode of operation – [0065]) for the STA to disable an UL MU operation (the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode – [0080]).
Regarding claim 17, Asterjadhi teaches claim 16 and further teaches wherein the AP is an HE AP (AP is 802.11ax AP – [0058], [0070])  and the STA is a non-AP HE STA (legacy STA – [0085],  in response to the IEEE 802.11 standard being an IEEE 802.11ax standard  ([0058], [0070]).
Regarding claim 19, Asterjadhi teaches claim 16 and further teaches determining a traffic type associated with the STA (the first AP 102 may negotiate the uplink QoS with the first STA 144 – [0079]. The uplink QoS parameters may be related to different traffic types, access categories, traffic identifiers, among other examples – [0080]), wherein the beacon frame is sent in response to the traffic type requiring a throughput greater than a predetermined threshold (uplink QoS parameter indicates at least one member selected from a group consisting of: requested minimum throughput  - [0025]. In cases where the first AP 102 cannot satisfy the QoS parameters of the first STA 144 … the first AP 102 may permit the first STA 144 to operate in the SU access mode, the MU EDCA access mode or the LL access mode (using contention-based access such as EDCA) … first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode and to cause the first STA 144 to enable contention-based access – [0080]. QoS parameter or requested minimum throughput teaches claimed predetermined threshold). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  3, 4, 8, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Choi et al. (US 2018/0167882, hereinafter Choi.)
Regarding claim 3, Asterjadhi teaches claim 1, but fails to teach wherein the beacon frame comprises an MU Enhanced Distributed Channel Access (EDCA) timer field which is set to 0 for indicating to disable the UL MU operation.
However, Choi teaches wherein the beacon frame comprises an MU Enhanced Distributed Channel Access (EDCA) timer field which is set to 0 for indicating to disable the UL MU operation ([0190]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include features as taught by Choi in Asterjadhi to reduce unnecessary power consumption and interference.
Regarding claim 4, Asterjadhi teaches claim 1, but fails to teach wherein the controller is further operable to reset an MU EDCA timer and disable the UL MU operation in response to the MU EDCA timer field of the beacon frame being set to 0.
However, Choi teaches wherein the controller is further operable to reset an MU EDCA timer ([0216]) and disable the UL MU operation in response to the MU EDCA timer field of the beacon frame being set to 0 ([0190]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include features as taught by Choi in Asterjadhi to reduce unnecessary power consumption and interference.
Regarding claim 8, Asterjadhi teaches claim 6, but fails to teach wherein the beacon frame comprises an MU EDCA timer field which is set to 0 for indicating to disable the UL MU operation.
However, Choi teaches wherein the beacon frame comprises an MU Enhanced Distributed Channel Access (EDCA) timer field which is set to 0 for indicating to disable the UL MU operation ([0190]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include features as taught by Choi in Asterjadhi to reduce unnecessary power consumption and interference.
Regarding claim 9, Asterjadhi teaches claim 8, but fails to teach resetting an MU EDCA timer and disabling the UL MU operation in response to the MU EDCA timer field of the beacon frame being set to 0.
However, Choi teaches resetting an MU EDCA timer ([0216]) and disabling the UL MU operation in response to the MU EDCA timer field of the beacon frame being set to 0 ([0190]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include features as taught by Choi in Asterjadhi to reduce unnecessary power consumption and interference.
Regarding claim 13, Asterjadhi teaches claim 11, but fails to teach wherein the beacon frame comprises an MU EDCA timer field which is set to 0 for indicating to disable the UL MU operation.
However, Choi teaches wherein the beacon frame comprises an MU Enhanced Distributed Channel Access (EDCA) timer field which is set to 0 for indicating to disable the UL MU operation ([0190]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include features as taught by Choi in Asterjadhi to reduce unnecessary power consumption and interference.
Regarding claim 18, Asterjadhi teaches claim 16, but fails to teach wherein the beacon frame comprises an MU EDCA timer field which is set to 0 for indicating to disable the UL MU operation.
However, Choi teaches wherein the beacon frame comprises an MU EDCA timer field which is set to 0 for indicating to disable the UL MU operation ([0190]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include features as taught by Choi in Asterjadhi to reduce unnecessary power consumption and interference.

Claims  5, 10, 15  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Gidvani et al. (US 2021/0045120, hereinafter Gidvani.)
Regarding claim 5, Asterjadhi teaches claim 1 but fails to teach wherein the UL MU operation comprises the following: 
receiving a trigger frame indicating a Resource Unit (RU) for the STA from the AP via the wireless transceiver; 
using the RU to send an MU Physical layer Protocol Data Unit (PPDU) to the AP via the wireless transceiver in response to receiving the trigger frame; 
receiving, from the AP via the wireless transceiver, a Block Acknowledgement (BA) for acknowledging reception of the MU PPDU by the AP; 
starting an MU EDCA timer in response to receiving the BA; and refraining the STA from UL transmission when the MU EDCA timer is running.
However, Gidvani teaches 
wherein the UL MU operation comprises the following: 
receiving a trigger frame indicating a Resource Unit (RU) for the STA from the AP via the wireless transceiver (trigger frame 102 - FIG. 1. “STA successfully uses OFDMA resource unit (RU) grant from A” -  [0026]. an access point (AP) contends on the Wi-Fi medium and sends a trigger signal that allocates resources to multiple STAs (e.g., a mobile device such a mobile phone and a tablet, and a laptop) granting medium access – [0004]); 
using the RU to send an MU Physical layer Protocol Data Unit (PPDU) to the AP via the wireless transceiver in response to receiving the trigger frame (data frame 104 – FIG. 1, “STA successfully uses OFDMA resource unit (RU) grant from A” -  [0026]); 
receiving, from the AP via the wireless transceiver, a Block Acknowledgement (BA) for acknowledging reception of the MU PPDU by the AP (acknowledgement (ACK) 106 – [0026]); 
starting an MU EDCA timer in response to receiving the BA; and refraining the STA from UL transmission when the MU EDCA timer is running (MU EDCA timer 108 – FIG. 2, when the arbitration inter-frame spacing (AIFSn) equals 0 in the MU EDCA parameter set, the STAs have to fully disable their EDCA during the MU EDCA timer countdown 108 -  [0026].)
It would have been obvious before the effective filling date of the claimed invention for a person with ordinary skill in the art, to incorporate features taught by Gidvani in Asterjadhi to allow operations in environment where different technologies coexist.
Regarding claim 10, Asterjadhi teaches claim 6 but fails to teach 
receiving a trigger frame indicating an RU for the STA from the AP; 
using the RU to send an MU PPDU to the AP in response to receiving the trigger frame; 
receiving, from the AP, a BA for acknowledging reception of the MU PPDU by the AP; 
starting an MU EDCA timer in response to receiving the BA; and 
refraining the STA from UL transmission when the MU EDCA timer is running.

However, Gidvani teaches 
receiving a trigger frame indicating an RU for the STA from the AP (trigger frame 102 - FIG. 1. “STA successfully uses OFDMA resource unit (RU) grant from A” -  [0026]. an access point (AP) contends on the Wi-Fi medium and sends a trigger signal that allocates resources to multiple STAs (e.g., a mobile device such a mobile phone and a tablet, and a laptop) granting medium access – [0004]); 
using the RU to send an MU PPDU to the AP in response to receiving the trigger frame (data frame 104 – FIG. 1, “STA successfully uses OFDMA resource unit (RU) grant from A” -  [0026]); 
receiving, from the AP, a BA for acknowledging reception of the MU PPDU by the AP (acknowledgement (ACK) 106 – [0026]); 
starting an MU EDCA timer in response to receiving the BA; and refraining the STA from UL transmission when the MU EDCA timer is running (MU EDCA timer 108 – FIG. 2, when the arbitration inter-frame spacing (AIFSn) equals 0 in the MU EDCA parameter set, the STAs have to fully disable their EDCA during the MU EDCA timer countdown 108 -  [0026].)
It would have been obvious before the effective filling date of the claimed invention for a person with ordinary skill in the art, to incorporate features taught by Gidvani in Asterjadhi to allow operations in environment where different technologies coexist.
Regarding claim 15, Asterjadhi teaches claim 11 and further teaches wherein the controller is further operable to {send another beacon frame comprising an MU EDCA timer field which is set to a non-zero value and send a trigger frame to another STA via the wireless transceiver after sending the beacon frame}, wherein a traffic type of the other STA requires a throughput lower than a predetermined threshold (STA 144 is allowed to perform SU access mode using contention-based access if QoS parameters are not satisfied – [0080] It is understood if QoS parameters are satisfied, there is no need to operate in contention based access. Note:  -  uplink QoS parameter indicates at least one member selected from a group consisting of: requested minimum throughput  - [0025]. QoS parameter or requested minimum throughput teaches claimed predetermined threshold).
Asterjadhi does not teach send another beacon frame comprising an MU EDCA timer field which is set to a non-zero value and send a trigger frame to another STA via the wireless transceiver after sending the beacon frame.
However, Gidvani teaches  send another beacon frame comprising an MU EDCA timer field which is set to a non-zero value (an MU EDCA timer 108 with a start point 110 and an end point 112 - 0026) and send a trigger frame to another STA via the wireless transceiver after sending the beacon frame (trigger frame 102 - FIG. 1. “STA successfully uses OFDMA resource unit (RU) grant from A” -  [0026]. an access point (AP) contends on the Wi-Fi medium and sends a trigger signal that allocates resources to multiple STAs (e.g., a mobile device such a mobile phone and a tablet, and a laptop) granting medium access – [0004]. MU EDCA timer 108 – FIG. 2)
It would have been obvious before the effective filling date of the claimed invention for a person with ordinary skill in the art, to incorporate features taught by Gidvani in Asterjadhi to allow operations in environment where different technologies coexist.
Regarding claim 20, Asterjadhi teaches claim 17 and further teaches {sending another beacon frame comprising an MU EDCA timer field which is set to a non-zero value and sending a trigger frame to another STA after sending the beacon frame }, wherein a traffic type of the other STA requires a throughput lower than a predetermined threshold (STA 144 is allowed to perform SU access mode using contention-based access if QoS parameters are not satisfied – [0080] It is understood if QoS parameters are satisfied, there is no need to operate in contention based access. Note:  -  uplink QoS parameter indicates at least one member selected from a group consisting of: requested minimum throughput  - [0025]. QoS parameter or requested minimum throughput teaches claimed predetermined threshold).
Asterjadhi does not teach sending another beacon frame comprising an MU EDCA timer field which is set to a non-zero value and sending a trigger frame to another STA after sending the beacon frame.
However, Gidvani teaches sending another beacon frame comprising an MU EDCA timer field which is set to a non-zero value (an MU EDCA timer 108 with a start point 110 and an end point 112 - 0026) and sending a trigger frame to another STA after sending the beacon frame (trigger frame 102 - FIG. 1. “STA successfully uses OFDMA resource unit (RU) grant from A” -  [0026]. an access point (AP) contends on the Wi-Fi medium and sends a trigger signal that allocates resources to multiple STAs (e.g., a mobile device such a mobile phone and a tablet, and a laptop) granting medium access – [0004]. MU EDCA timer 108 – FIG. 2)
It would have been obvious before the effective filling date of the claimed invention for a person with ordinary skill in the art, to incorporate features taught by Gidvani in Asterjadhi to allow operations in environment where different technologies coexist.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642